Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are presented for examination.

Information Disclosure Statement
The IDS filed on 11/14/2019 are considered.

Allowable Subject Matter
Claims 1-11 allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of when the transmission device to which the communication control device is coupled is repaired or replaced, determine whether or not the coupling information transmitted from the transmission device after the repair or replacement matches with the normal coupling information; and control communications between the communication control device and the transmission device port to which the communication control device is coupled based on the determination result.  Multiple prior art of the record, at most, disclosed the teaching of switching to a transmission device in a standby status of transmission devices in a redundant configuration when a transmission device under operation of the transmission devices in the redundant configuration fails and storing .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimada et al, US 2015/0205650
Nelogal et al, US 2020/0133538
Berry et al, US 2016/0179638
Armstrong et al, US 2013/0013957
Armstrong et al, US 2013/0010639
Mizuno et al, US 2015/0149813
Nakajima, US 2012/0039163
Strole, US 2010/0077067
Hunter et al, US 2006/0206602
Morimoto, US 2015/0055656
Stellick, US 2016/0099862


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 11, 2021